Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered June 18, 2009. The judgment convicted defendant, upon a jury verdict, of robbery in the second degree (two counts) and assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her fol*1471lowing a jury trial of assault in the second degree (Penal Law § 120.05 [6]) and two counts of robbery in the second degree (§ 160.10 [1], [2] [a]), defendant contends that the evidence of physical injury is legally insufficient to support her conviction. Because defendant’s motion for a trial order of dismissal was not “ ‘specifically directed’ at th[at] alleged error,” defendant failed to preserve her contention for our review (People v Gray, 86 NY2d 10, 19 [1995]). Contrary to defendant’s further contention, viewing the evidence in light of the elements of the crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]; People v Robinson, 104 AD3d 1312, 1312 [2013], lv denied 21 NY3d 1008 [2013]).
Present — Smith, J.P., Fahey, Peradotto, Sconiers and Valentino, JJ.